     Case 1:19-cv-00322-SPB-RAL Document 21 Filed 09/30/20 Page 1 of 8




                            IN THE UNITED STATES DISTRICT COURT
                    FOR THE WESTERN DISTRICT OF PENNSYLVANIA

WELCH FOODS, INC.,                             )
         Plaintiff                             )       C.A. No. 19-322 Erie
                                               )
                                               )
               v.                              )       District Judge Susan Paradise Baxter
                                               )       Magistrate Judge Richard A. Lanzillo
GENERAL TEAMSTERS, LOCAL                       )
UNION NO. 397,                                 )
               Defendant.                      )




                                   MEMORANDUM ORDER


I.      BACKGROUND

        Plaintiff Welch Foods, Inc., initiated this action to vacate a labor arbitration award

entered pursuant to Section 301 of the Labor-Management Relations Act of 1947, as amended,

29 U.S.C. § 185, et seq., in relation to Defendant’s grievance challenging Plaintiff’s termination

of a union employee (‘the grievant”) for creating a “hostile work environment” by using sexually

abusive language toward his female co-workers. The arbitrator concluded that Plaintiff “had just

cause to discipline the grievant,” but determined that “the discipline imposed was too harsh.” As

a result, the arbitrator reduced the grievant’s termination to a ten-day suspension. Plaintiff

contends that the arbitrator’s order to reinstate the grievant violates a well-defined and dominant

public policy against sexual harassment in the workplace.

        This matter was referred to United States Magistrate Judge Richard A. Lanzillo for report

and recommendation in accordance with the Magistrates Act, 28 U.S.C. § 636(b)(1), and Rules

72.1.3 and 72.1.4 of the Local Rules for Magistrates, and was subsequently reassigned to the

undersigned, as presiding judge, with Judge Lanzillo remaining as the referred Magistrate Judge


                                                   1
   Case 1:19-cv-00322-SPB-RAL Document 21 Filed 09/30/20 Page 2 of 8




for all pretrial proceedings.

       On August 6, 2020, Judge Lanzillo issued a Report and Recommendation (“R&R”)

recommending denial of Defendant’s motion to dismiss Plaintiff’s complaint pursuant to Rule

12(b)(6) of the Federal Rules of Civil Procedure [ECF No. 14]. In particular, Judge Lanzillo

determined that, “[b]ecause the Arbitrator’s Award does not address whether Grievant

committed the conduct of which he was accused, and upon which [Plaintiff] determined he

engaged in sexual harassment, thereby necessitating his termination, the allegations of the

complaint state a claim for vacating the award.” (ECF No. 14, at p. 10, citing Stroehmann

Bakeries, Inc. v. Local 776, Int’l Bhd. Of Teamsters, 969 F.2d 1436, 1441-42 (3d Cir. 1992),

cert. denied 506 U.S. 1022 (1992)).

       Defendant filed timely objections to the R&R [ECF No. 15] raising a number of alleged

errors more specifically defined in its supporting brief [ECF No. 16] as follows:

               1. The Magistrate Judge erred as a matter of law and fact in his
                  application of the narrow scope of judicial review of the arbitration
                  award in question;

               2. The Magistrate Judge erred as a matter of law and fact in finding that
                  the arbitrator “did not address the specific conduct of which [the
                  employee] was accused;”

               3. The Magistrate Judge erred as a matter of law and fact in finding
                  “however, the fact that the female employee participated in, or even
                  instigated, in verbal confrontation does not authorize or invite
                  language and conduct such as the language and conduct grievant is
                  alleged to have demonstrated on January 11, 2019;”

               4. The Magistrate Judge erred as a matter of law and fact in finding that
                  the arbitrator found the grievant guilty of sexual harassment;

               5. The Magistrate Judge erred as a matter of law and fact in finding that
                  “the Court cannot identify or divine any specific findings by the
                  arbitrator on the most crucial factual issues of the case;” and

                                                2
      Case 1:19-cv-00322-SPB-RAL Document 21 Filed 09/30/20 Page 3 of 8




                6. The Magistrate Judge erred as a matter of law in misinterpreting and
                   misapplying the Third Circuit decision in Stroehmann.

         Plaintiff has since filed a response to Defendant’s objections [ECF No. 18].

II.      DISCUSSION

         A.     Scope of Review

         Despite filing a motion to dismiss pursuant to Rule 12(b) of the Federal Rules of Civil

Procedure, Defendant asserts that “[t]he Rule 12(b) standard is really not relevant because this

case presents a pure question of law based upon the extremely narrow scope of judicial review of

arbitration awards.” (ECF No. 16, at p. 1). In making this argument, Defendant is apparently

confusing Plaintiff’s ultimate burden of proof with its burden of pleading “enough facts to state a

claim to relief that is plausible on its face.” Bell Atl. Corp. v. Twombley, 550 U.S. 554, 570

(2017) (ECF No. 14, at pp. 3-4). The latter is the appropriate standard for a Rule 12(b) motion,

which was correctly applied by the Magistrate Judge to determine whether Plaintiff’s allegations

establish a plausible basis for vacating the arbitration award at issue. In applying this standard,

Judge Lanzillo acknowledged “[t]he policy favoring the enforcement of labor arbitration awards

         As for the application of this standard, Defendant asserts that the Magistrate Judge failed

to abide by the strict standard generally applicable to the review of arbitration awards, noting that

he failed to “defer to the arbitrator’s interpretation of the evidence and facts that were presented

to her” (ECF No. 16, at p. 8). Yet, Judge Lanzillo aptly observed that “[t]he policy favoring the

enforcement of labor arbitration awards, … is not absolute. Courts may refuse to enforce an

arbitration award issued under a CBA when the award violates public policy.” (ECF No. 14, at p.

5). He then reviewed Plaintiff’s allegations to determine whether they sufficiently established a

plausible basis for finding that the arbitration award violated public policy, in accordance with

                                                  3
   Case 1:19-cv-00322-SPB-RAL Document 21 Filed 09/30/20 Page 4 of 8




established Supreme Court precedent. (ECF No. 14, at p. 5) (citing W.R. Grace & Co. v. Rubber

Workers, 461 U.S. 757 (1983); United Paperworkers Int’l Union v. Misco, 484 U.S. 29 (1987);

and Eastern Associated Coal Corp. v. United Mine Workers of America, 531 U.S. 57 (2000)). In

so doing, Judge Lanzillo limited his review by noting the Third Circuit Court’s admonition that,

“[i]n order to trigger the exception a party must show that the ‘award create[s] an explicit

conflict with an explicit public policy.” (Id. at p. 6) (citing United Transp. Union Local 1589 v.

Suburban Transit Corp., 51 F.3d 376, 382 (3d Cir. 1995)).

       In its complaint, Plaintiff alleges that the arbitrator’s award reinstating the grievant

violates a “well-defined and dominant public policy against sexual harassment in the

workplace.” (ECF No. 14, at p. 3; ECF No. 1, at ¶¶ 14-16). Thus, the Court finds that the

Magistrate Judge applied the proper scope of review to Plaintiff’s allegations in light of

Defendant’s motion to dismiss.

       B.      Specific Findings

       Initially, Defendant objects to the Magistrate Judge’s finding that the arbitrator “did not

address the specific conduct of which [the grievant] was accused.” (ECF No. 14, at p. 9). In

making this objection, Defendant accuses the Magistrate Judge of exceeding his authority by

redefining the issue before the arbitrator as “whether or not the grievant was guilty of sexual

harassment,” when “[i]t is undisputed that [the grievant] was not discharged for “sexual

harassment” but rather for “creating a hostile work environment.” (ECF No. 16, at p. 8). Later,

Defendant asserts that “[t]he Magistrate Judge made a factual finding about the accusation of

‘sexual harassment’ out of thin air” (Id. at p. 16). The Magistrate Judge did no such thing.

       Though the termination letter addressed to the grievant advised him that his discharge

was based upon “his having created a hostile work environment,” Judge Lanzillo appropriately
                                                  4
   Case 1:19-cv-00322-SPB-RAL Document 21 Filed 09/30/20 Page 5 of 8




noted “[t]he termination letter further specified that Grievant had used language toward a female

employee (and women in the workplace generally) that was “abusive, sexually explicit, and

derogatory.” (ECF No. 14, at p. 2). The Magistrate Judge then ably construed the totality of these

allegations as implicating sexual harassment. In so doing, Judge Lanzillo pointed out that the

grievant’s alleged conduct aligned with the EEOC’s definition of sexual harassment, which

includes “verbal or physical conduct of a sexual nature” that “has the purpose or effect of …

creating an intimidating, hostile, or offensive work environment.” (Id. at p. 7). Thus, rather than

“redefining” the issue before the arbitrator, the Magistrate Judge illuminated it.

         The Magistrate Judge then proceeded to review the arbitrator’s findings in light of the

Third Circuit Court’s decision in Stroehmann, which authorizes a district court to vacate an

arbitration award when the arbitrator reinstates an employee accused of sexual harassment

without making findings as to whether the employee engaged in the conduct upon which the

accusation was based. (Id. at p. 8, citing Stroehmann, 969 F.3d at 1437-38).1 In this regard, Judge

Lanzillo observed that the arbitrator merely found that the grievant had engaged in “foul” and

“inappropriate” language and conduct without addressing the specific, sexually explicit nature of

the grievant’s conduct of which he was accused.2

         Nonetheless, Defendant asserts that “[b]oth the accuser and the grievant used




        1
Largely based on its continual insistence that the grievant was not accused of sexual harassment, Defendant objects
to the Magistrate Judge’s application of Stroehmann to the present case. Because the Court agrees with the
Magistrate Judge’s construction of Plaintiff’s allegations against the grievant, Defendant’s objection is unavailing.

        2
According to Plaintiff’s allegations and the testimony before the arbitrator, the grievant was accused of calling his
female co-workers “self-serving vagina bitches” and “fucking worthless;” pointing to his groin area and stating “if
you don’t have one of these you are no good;” and calling the female co-worker involved in the incident at issue a
“fucking no good vagina bitch” and repeatedly using the term “fucking bitch.” (ECF No. 14, at p. 2).
                                                          5
   Case 1:19-cv-00322-SPB-RAL Document 21 Filed 09/30/20 Page 6 of 8




inappropriate and foul language during an argument over a union issue. This is not sexual

harassment and there is absolutely no evidence of such in the record.” (ECF No. 16, at p. 9). In

making such a blanket assertion, Defendant commits the same oversight as the arbitrator. By

overlooking the sexually explicit nature of the grievant’s words and conduct, the arbitrator

equated his language and conduct to that of his female accuser, who was merely found to have

“raised her voice and also used inappropriate language.” (ECF No. 1-2, at pp 21-23).3 Such a

neutral finding fails to address the specific conduct underlying Plaintiff’s decision to terminate

the grievant. Given the nature of Plaintiff’s allegations and the grievant’s alleged conduct, the

Magistrate Judge’s finding in this regard was appropriate.

         Defendant’s remaining objections to specific findings of the Magistrate Judge essentially

flow from its belief that the Magistrate improperly “manufactured” facts and ignored the

arbitrator’s findings. Yet, it is Defendant who misconstrues the findings of both the arbitrator and

the Magistrate Judge in an effort to support its objections. For instance, Defendant asserts that

“the Magistrate Judge ignored the fact that the Arbitrator never found that [the grievant]

committed the acts alleged to have been committed on January 11, 2019.” (ECF No. 16, at p.

11). However, as already discussed, the Magistrate Judge did not ignore the arbitrator’s failure to

find that the grievant committed the acts alleged to have occurred on January 11, 2019, he

stressed the arbitrator’s failure to address such conduct. Defendant also makes the baffling

assertion that the Magistrate Judge erred in finding that the arbitrator found the grievant guilty of

sexual harassment (Id.), when Judge Lanzillo made no such finding. Defendant claims further



          3
Inexplicably, Defendant also asserts that the arbitrator found that the grievant “did not engage in the creation of a
hostile work environment as alleged by [Plaintiff]” (ECF No. 16, at p. 10); however, no such finding was made by
the arbitrator.
                                                            6
      Case 1:19-cv-00322-SPB-RAL Document 21 Filed 09/30/20 Page 7 of 8




that the arbitrator “made a very clear determination that the allegation of hostile environment

was not proven by the employer” and “could not be clearer in her findings” (Id. at p. 13); yet, the

arbitrator made no such determination. The arbitrator simply determined that “the discipline

imposed by the Company was too harsh in this instance” primarily because the grievant “was not

the one who caused the argument” with his female co-worker. (ECF No. 1-2, at p. 21). This is far

from a “clear determination” that the grievant’s conduct did not create a hostile environment.

         In closing, the Court is compelled to admonish Defendant for the tone of its objections.

Throughout its brief, Defendant goes to great lengths to disparage the integrity of the Magistrate

Judge by accusing him of “manufacturing facts,” “creating facts out of thin air,” being

“disingenuous,” exercising “paternalistic views of women in the workplace,” and even “accusing

a female arbitrator of being misogynous.” Such inflammatory statements are not well taken and

are not looked upon favorably.

         After de novo review of the complaint, Defendant’s motion to dismiss, and Plaintiff’s

opposition thereto, together with the report and recommendation filed in this case, the following

order is entered:

          AND NOW, this 30th day of September, 2020;

          IT IS HEREBY ORDERED that Defendant’s motion to dismiss [ECF No. 4] is

DENIED. The report and recommendation of Magistrate Judge Lanzillo, issued August 6, 2020

[ECF No. 14], is adopted as the opinion of the Court.


                                                          ______________________________
                                                        SUSAN PARADISE BAXTER
                                                        United States District Judge


cc:       The Honorable Richard A. Lanzillo
                                                  7
Case 1:19-cv-00322-SPB-RAL Document 21 Filed 09/30/20 Page 8 of 8




    United States Magistrate Judge




                                     8
